Case: 21-10988    Document: 00516206416       Page: 1    Date Filed: 02/17/2022




          United States Court of Appeals
               for the Fifth Circuit                             United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                February 17, 2022
                               No. 21-10988
                             Summary Calendar                       Lyle W. Cayce
                                                                         Clerk


   Marco A. Montemayor,

                                                        Plaintiff—Appellant,

                                    versus

   Nia Chudasama, Officer, Neptune Ventures LLC;
   Daniel Brooks, Trustee/Independent Bank;
   David R. Brooks, CEO of Independent Bank;
   John Romeo, Real Estate Agent; Neptune Ventures, L.L.C.;
   Ray Washburne; John F. Warren; W. Kenneth Paxton;
   Eduardo Lopez; Elizabeth Weller; Ray Lee Hunt;
   Charlie B. Mitchell, Jr.,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                              No. 3:21-CV-2252
Case: 21-10988       Document: 00516206416            Page: 2      Date Filed: 02/17/2022




                                       No. 21-10988


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Marco Montemayor sued numerous defendants, raising only state-law
   claims. He made no effort to support federal jurisdiction by showing, inter
   alia, diversity of citizenship or amount in controversy. The magistrate judge
   issued a cogent four-page recommendation, including findings and conclu-
   sions, calling for the matter to be sua sponte dismissed without prejudice for
   want of subject-matter jurisdiction. The district court accepted the recom-
   mendation and issued a final judgment of dismissal without prejudice.
          The judgment is AFFIRMED.




          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.




                                             2